United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-3477
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              William Matthew Plump

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                           Submitted: October 18, 2022
                             Filed: October 21, 2022
                                  [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       William Plump received a 144-month prison sentence after he pleaded guilty
to possession with intent to distribute methamphetamine. See 21 U.S.C. § 841(a)(1),
(b)(1)(A)(viii). He asks us to vacate his sentence due to alleged misstatements made
at sentencing.
       We conclude that Plump has failed to show that any of the alleged
misstatements affected his substantial rights. See United States v. Isler, 983 F.3d
335, 341, 343 (8th Cir. 2020) (applying the plain-error standard to unpreserved
claims of procedural sentencing error); United States v. Alaboudi, 786 F.3d 1136,
1141 (8th Cir. 2015) (using the same standard to evaluate unpreserved claims of
prosecutorial misconduct). The district court 1 carefully explained its reasons for
imposing a 144-month sentence, and nothing (other than speculation) suggests that
it actually relied on any false information in sentencing him. See United States v.
Pirani, 406 F.3d 543, 553 (8th Cir. 2005) (en banc). We accordingly affirm the
judgment and deny the motion to supplement the record.
                        ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                        -2-